Citation Nr: 1243181	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right Achilles tendon repair in September 2006 and October 2007.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits listed above.

The claim was remanded by the Board in September 2010 and February 2012 for additional development.  As the requested development has been completed, the claim has been returned now for further appellate action.  


FINDING OF FACT

The evidence does not demonstrate that an additional disability was incurred as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of Achilles tendon repair have not been met.  38 U.S.C.A. §§ 1151 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008, prior to the initial RO decision in this matter, that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. This notice also informed the Veteran of all of the elements necessary for obtaining benefits under § 1151.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in April 2012 to evaluate his claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2012 VA examination and medical opinion obtained in this case is adequate, as it is predicated on a full reading of the VA medical records contained in the Veteran's claims file, including the operative reports from the 2006 and 2007 Achilles tendon surgeries and subsequent treatment.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the § 1151 issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in September 2010 and February 2012, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records beginning in 1992 were obtained and associated with the claims file, a VA opinion was obtained in April 2012, and a supplemental statement of the case was issued in October 2012.  Since the record reflects compliance with the September 2010 and February 2012 remand instructions, the Board may proceed with adjudication of the claim.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151;
38 C.F.R. § 3.361 (2012).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2012).  38 C.F.R. § 3.361(d)(2).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Factual Background and Analysis

The Veteran contends that he sustained an additional disability, namely a limp, chronic pain, and a bulge on the back of his right ankle as the result of surgery he underwent at a VA medical facility.  He and his daughter also asserted that he was not permitted to read the consent forms he signed before each surgery.   

VA treatment records indicate that the Veteran had a history of chronic Achilles tendon rupture beginning around June 2004.  Following conservative treatment and physical therapy, the Veteran elected to undergo surgical repair of the tendon in September 2006.  

The operative report noted that during this initial surgery, a bulge of roughly 0.5 cm in length and involving the entire width of the Achilles tendon was found.  The defective portion of the tendon was excised and a cadaver tendon allograft was attached.  

A post-operative examination conducted about two weeks later noted satisfactory improvement.  In October, the Veteran admitted to mild pain, controlled with medication, and also noted that he had fallen twice and stubbed his right toes that week.  There was minimal peri-incisional erythema noted with no calor or drainage and so his sutures were removed.  

In November 2006, the Veteran reported mild pain occasionally and burning and that he thought the tendon was getting larger.  The examination revealed no edema or sensory deficit.  The incision was well healed, without erythema, and the examiner found mild tenderness around the tendon.  In December 2006, the Veteran reported going to a total of six physical therapy sessions over two weeks.  He was wearing a normal shoe and stated that the discomfort was better.  A shoe lift was prescribed in order to help with the discomfort from his scar hitting the back of his shoes. 

Thereafter, the Veteran continued to report trouble with his Achilles tendon, including pain, discomfort with his shoes, and a bulge on the tendon, although he had full range of motion in his ankle.  In January 2007, he began reporting numbness in his toes.  Achilles hypertrophy was noted without change.  

In October 2007, an MRI suggested non-incorporation of the allograft and the Veteran underwent a second surgery to determine the cause of his continued issues.  The operative report noted that the allograft had in fact incorporated with the Achilles tendon and appeared to be intact, but that the allograft was hypertrophic.  The surgeon noted that as the allograft was incorporated, it was impossible to determine what was the allograft versus what was the original tendon and so the hypertrophic tissue was debrided to a reasonable degree so as to not overtly weaken the remaining tendon.  The report noted due to the debridement, the posterior aspect of the foot appeared less prominent.  

Within three weeks of the surgery, the Veteran's sutures were removed.  He rated his pain as a four out of 10 and had no other complaints.  A prominence was still noted to the posterior aspect of the right heel.  The edges of the incision were coapted and approximated with mild edema.  

In November 2007, the Veteran expressed concern over the fact that his tendon was still enlarged and that he may not be able to wear tennis shoes.  His podiatrist discussed with him that the size of the surgical area was related to scar tissue, given that a large section of the tendon was debrided.  The Veteran stated that he understood and stated that there was minimal discomfort to the surgical area at that time.  

In December 2007, the Veteran reported using a heel lift and he reported that his foot felt better now that the lift put his foot above the back of his shoe.  He was found to have good functional range of motion and strength across all planes, the protective sensation was intact, his gait was stable, there was no edema and he did not report pain.  He was fitted for a custom orthotic shoe lift.  

VA treatment records thereafter do not demonstrate any other significant symptoms or treatment for his right Achilles tendon.  

Proximate Causation of Additional Disabilities

The Veteran was examined twice in connection with his § 1151 claim.  In November 2010, a VA examiner noted that the Veteran walked with a mild limp favoring the right side.  However, he was able to come up and walk on his tiptoes on the right, with the back straight and pelvis level.  He had equal deep tendon reflexes, although his Achilles jerk was somewhat uncomfortable.  The dorsalis pedis and posterior tibialis pulse were palpable.  

The examiner noted the residuals of the prior surgeries, namely a well-healed incision over the back of the right distal leg and some persistent tenderness over the fusiform swelling of his Achilles tendon.  However, the tendon was intact and he had good strength of the triceps surae complex.  The examiner stated that the Veteran appeared to have improved significantly from his pre-surgical status, as he initially was very uncomfortable in a Cam walker and now walked without aides or braces.  The examiner stated that there were no additional disabilities as a result of the surgeries and provided the opinion that the Veteran received excellent medical care.  He was considered to have a quite satisfactory outcome from a very difficult problem, namely Achilles tendon tear in a man in his late fifties.  

Following Board remand in February 2012, the Veteran was provided with a second VA examination in April 2012.  The examiner noted a surgical incision which was well-healed.  Although the Veteran walked with a mild limp, favoring the right lower extremity, the examiner stated that essentially this was because the tensile strength of the heel cord was not back to normal.  The examiner stated that this was a common residual of a total heel cord rupture which has been surgically repaired.  

Regarding the reported bulge or swelling of the tendon, the examiner explained that the surgical repair of the tendon required the ends of the tendons to grow together which the body achieved by putting down fibroblasts and scar formation.  Such scar formation is usually exuberant at the site of the repair, creating fusiform swelling.  In addition, the tenderness about the repair site was also to be expected.  Finally, while the Veteran did have weakness of plantar flexion, residual weakness and discomfort in the Achilles tendon was often times encountered with this injury.  
The examiner concluded that the surgical repair of the tendon was appropriately done and the current residuals, namely the limp, plantar flexion weakness, and tenderness and swelling at the repair site, were common residuals of the type of injury and surgery in this case.  Moreover, while the repair did require two surgical interventions, this was not unusual.  

Therefore, the examiner found after careful review of the entire claims file, that it was not at least as likely as not that any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination or that any additional disability was the result of an event that was not reasonably foreseeable.  

Based on the forgoing, the Board finds that although the evidence of record suggests that the Veteran developed additional disabilities as a result of the VA surgeries in 2006 and 2007, the disabilities were not proximately caused by this VA treatment.  Although the Veteran reportedly had significant functional limitations prior to the surgery, it appears that he has developed what has been described as a mild limp since the surgery.  Moreover, while he had a tender bulge prior to the first surgery, by his account, the bulge seems larger.  Finally, the April 2012 VA examiner noted plantar weakness in the right lower extremity.  However, to the extent that the Veteran sustained additional disabilities from the tendon repair surgeries, both VA examiners found that the surgeries were appropriately performed and that the current symptoms or residuals were typical of this type of injury and surgery and not the result of fault on the part of VA or an event not reasonably foreseeable.  

The Veteran has not provided any competent medical evidence in support of his claim establishing that his additional disabilities following VA treatment for a ruptured tendon were due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He has provided his own statements in support of his claim, and these statements are probative to the question of whether his symptoms arose or worsened in conjunction with VA surgery.  However, that is not the ultimate issue in this case.  The Board is not disputing that the Veteran experienced residual symptoms resulting from VA treatment for the Achilles tendon injury, but must instead assess the role of any fault or unforeseen events.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Informed Consent

In September 2008, the Veteran asserted that he was not properly informed about the risks of the surgeries by stating that he was not told he could be a "semi-cripple" the rest of his life.  In a February 2009 statement and VA Form 9, the Veteran and his daughter asserted that he was denied the opportunity to see the consent forms he signed for each surgery.  Essentially, the Veteran contends that he did not give his informed consent to the 2006 and 2007 surgeries.  

"Informed consent" is defined as the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide treatment must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely and without coercion.  The practitioner must advise the patient or surrogate if the proposed procedure is novel or unorthodox, and the patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2012).

The informed consent process must be documented in the health record.  In addition, signature consent is required for all diagnostic or therapeutic procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or, require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d) (2012).

VA treatment records indicate that informed consent was obtained from the Veteran for each surgery and the signed consent forms from both surgeries are of record.  Both forms indicate the type and purpose of the surgeries and discuss the benefits and risks associated with the surgeries.  The forms stated that the benefits may include re-establishment of calf muscle power and function.  The known risks included, but were not limited to recurrent tear of the Achilles tendon, ankle stiffness or pain, temporary or permanent numbness and weakness of the extremity, unsightly or painful scar, and less than complete recovery of the normal functions or pain relief.  The alternative to the surgery was also listed.  

The forms indicated that by signing, the Veteran attested to the fact that someone had explained the procedure and what it was for, how the procedure could help and things that could go wrong, about other procedures that might be done instead, and what would happen if the procedure was not done at all; that someone had answered all of his question; that he knew he could refuse or change his mind about having it done without loss of health care or benefits; that he had been offered the opportunity to read the consent form; and that he had chosen to have the procedure.  Similarly, each form contained the signature of the practitioner attesting to the fact that all aspects of the procedure had been explained, the Veteran demonstrated comprehension of the discussion, that the Veteran had been given the opportunity to ask questions, there was no attempt to induce or force the procedure on the Veteran, and that he was offered the opportunity to review a printed copy of the consent form.  Both the Veteran and the practitioner signed the consent forms for both the September 2006 and October 2007 surgeries.  The practitioners' and the Veteran's signatures on these consent forms were duly witnessed by a third party.

The Board notes at this point that the consent forms cited above are in "plain English" that should be reasonably understandable to a layperson.  Moreover, the November 2010 VA examiner noted that the consent forms were perfectly appropriate.  
As noted above, the consent forms explained that the residuals the Veteran has reported were known risks of the surgeries, namely a tender scar, ankle pain, weakness of the extremity, and less than complete recovery of normal functions or pain relief.  While the forms do not specifically refer to the state of being a "semi-cripple" as the Veteran described, the current residuals were listed in the forms he and the practitioners signed, which a third party witnessed.  This suffices to show informed consent under the regulation.

To the extent that the Veteran and his daughter contend that he was not allowed to read the consent forms, the Board notes that this is contrary to what he and the practitioners signed.  Therefore, the Board finds the lay statements regarding these contentions to not be credible.  

On review of the evidence above, the Board finds the evidence of record clearly documents the Veteran was properly informed of the known risks and he, therefore, gave informed consent within the standard of 38 C.F.R. § 17.32 cited above.  The Board accordingly finds there was no negligence or fault on the part of VA in regard to the preoperative consent obtained from the Veteran.

Based on the evidence and analysis above, the Board has found that the evidence does not demonstrate that an additional disability was incurred as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.  As such, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right Achilles tendon repair in September 2006 and October 2007 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


